Citation Nr: 1501269	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  11-07 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to an initial compensable rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from February 1962 to February 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, and from an April 2010 rating decision of the RO in Detroit, Michigan.

The October 2009 rating decision granted service connection for right ear hearing loss and assigned a noncompensable (0 percent) rating, effective May 29, 2009.  In October 2009, the Veteran filed a notice of disagreement with the disability rating.  A statement of the case was issued in January 2011, and the Veteran filed a substantive appeal later that month.

The April 2010 rating decision denied service connection for left ear hearing loss.  The Veteran filed a notice of disagreement in May 2010.  A statement of the case was issued in January 2011, and the Veteran filed a substantive appeal later that month.

In March 2014, the Board remanded this case for additional development, and the case has been returned for further appellate review.  In addition to the issues discussed herein, the March 2014 Board remand also remanded a claim of entitlement to service connection for tinnitus.  That issue was granted by rating decision in August 2014, and a 10 percent disability rating was assigned effective May 29, 2009.  This rating decision constitutes a full grant of that benefit; thus, the claim of entitlement to service connection for tinnitus is no longer on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for left ear hearing loss, and entitlement to an increased rating for right ear hearing loss.  In March 2014, the Board remanded these claims in order to obtain an adequate opinion with respect to the etiology of the Veteran's left ear hearing loss.  

In its March 2014 remand, the Board found that neither of the two etiology opinions of record (an August 2009 private opinion and a September 2009 VA opinion) for the claim of entitlement to service connection for left ear hearing loss was adequate for purposes of rendering a decision. 

Specifically, the Board noted that the August 2009 private physician's opinion is based on the Veteran's own account of his medical history.  While this situation does not, by itself, render the private opinion non-probative, the Board notes that it does not appear the private physician was aware of certain information that needs to be addressed in order for the Board to find that an opinion has probative value.  In particular, the Board noted that the private examiner did not take into consideration that the audiometry findings of the January 1964 separation examination report did not show left ear hearing loss at the time of the Veteran's separation from service.  Nor was the private examiner aware that the Veteran expressly denied any ear, nose, or throat trouble at the time of his separation from service.  Furthermore, the private physician did not discuss the Veteran's post-service work in a factory; even though the Veteran has reported that he used hearing protection during this employment, the fact that the Veteran did work in an environment that was sufficiently noisy to require the use of hearing protection should be addressed in any opinion.  

Moreover, the Board noted that the case at hand does not give a clear picture of when the Veteran's left ear hearing loss had its onset.  Without such a timeline, the Board found that the private opinion is based on incomplete information.  Finally, if the Veteran's left ear hearing loss had its onset after service, the private physician did not provide an explanation for delayed-onset hearing loss being linked to service in this case.

The Board further found that the September 2009 VA examination report does not probatively support a denial of the Veteran left ear hearing loss service connection claim.  First, the Board noted that, as with the private opinion, the VA examination report does not include the Veteran's contentions concerning the timeline for the onset of his left ear hearing loss. 

Second, the Board found that the examiner's opinion does not answer the questions that are pertinent to the Veteran's claim.  The examiner opined that, "[b]ased on mild loss noted at 4kHz at separation in the right ear, minimal amount if any tinnitus, and hearing within normal limits in the left ear at separation, acoustic [trauma] must be considered as occurring in the right ear only while [the] Veteran [was] in [the] Military." 

The Board found this opinion to be problematic with respect to the left ear hearing loss claim; the examiner appears to be stating that, because the Veteran's left ear hearing was within normal limits on separation, he did not suffer left ear (only right ear) acoustic trauma during service.  That is, it appears that the examiner has concluded that the Veteran did not suffer left ear acoustic trauma during service because his left ear hearing was normal at separation.  The Board notes, however, that VA concedes that the Veteran suffered acoustic trauma while performing his duties as a heavy vehicle driver in service.  VA is not attempting to determine whether the Veteran suffered acoustic trauma.  Such trauma is conceded.  It appears that conceding left ear acoustic trauma may have an impact on the examiner's opinion.  The Board therefore found it necessary to obtain a new opinion in which the examiner concedes left ear acoustic trauma.

Following the March 2014 remand, the Veteran  underwent VA examination in June 2014.  Based on review of  the claims file and interview and examination of the Veteran, the examiner opined that the Veteran's left ear hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner's rationale was that audiometric data in the claims file showed hearing was within normal limits in the left ear at separation from service.  In October 2014, an amended opinion was obtained from the same examiner who conducted the June 2014 examination.  This opinion also found that the Veteran's left ear hearing loss was not at least as likely as not caused by or a result of an event in military service.  The rationale was based on no hearing loss having been noted on separation audiometric examination with hearing within normal limits at that time.  

The Board finds that another remand is necessary because the directives of the March 2014 remand have not been satisfied.  First, in a December 2014 informal hearing presentation, the Veteran's accredited  representative contends that "the examiner must address aggravation secondary to the veteran's service-connected right ear [hearing loss]."  The Board has reviewed the June 2014 examination report and opinion and the October 2014 opinion and agrees that neither opinion addressed the secondary service connection question.  The Board therefore finds it necessary to remand this claim for an amended etiology opinion.  

Second, the Board notes that the Veteran contends, in a June 2014 statement, that the fact that he had no puretone audiometry test on entrance into service means that the Veteran's hearing should be presumed to have been perfect on entrance into service and that any loss of audio acuity on separation should be presumed to have been incurred in service.  

Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  When converted from ASA to ISO, the Veteran's left ear separation audiometry readings were as follows, in decibels:  




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
5
X
-5

On remand, an opinion should be obtained with respect to whether any decrease in hearing acuity is at least as likely as not related to his in-service acoustic trauma.  

Finally, in the December 2014 informal hearing presentation, the Veteran's representative noted that the examiner's rationale was that, "BASED ON NO HEARING LOSS NOTED AT SEPARATION AUDIOMETRIC EXAM IN C-FILE WITH HEARING WNL." On remand, the VA examiner is asked to explain the reasoning behind this conclusion.

Consideration of the issue of entitlement to an initial compensable rating for right ear hearing loss will be deferred until the issue of entitlement to service connection for left ear hearing loss is resolved.

While this claim is on remand, an updated copy of the Veteran's VA medical records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies of all of the Veteran's outstanding VA medical records and ensure that those copies are associated with the claims file.  

2.  Return the claims file to the examiner who conducted the June 2014 VA examination for a response to the following questions.  If the June 2014 examiner is unavailable, please send the claims file to another qualified examiner to render an opinion.  

a.  Is it as least as likely as not (a 50 percent or greater probability) that the Veteran's left ear hearing loss was incurred in or aggravated by his right ear hearing loss?

b.  Is it as least as likely as not (a 50 percent or greater probability) that any shift in left ear hearing thresholds during service was due to service, to include in-service acoustic trauma?  (For purposes of this opinion, please assume that the Veteran's puretone hearing levels at all thresholds were 0 decibels on entrance into service.  On separation, his audiometry readings were 5 decibels at 500 Hertz, 5 decibels at 1000 Hertz, 5 decibels at 2000 Hertz, and -5 decibels at 4000 Hertz.)

c.  The June 2014 examiner should please explain the medical basis for the conclusion that the absence of hearing loss at separation from service makes it less likely than not that the Veteran's left ear hearing loss is related to service.  

d.  If the June 2014 examiner is unavailable, the examiner should opine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left ear hearing loss is related to his military service, to include the conceded in-service acoustic trauma.  

Any opinions should be explained with a complete rationale.  

3.  After the development requested above, the record should be reviewed and the claims readjudicated, to include the issue of entitlement to an initial compensable rating for right ear hearing loss.  If any benefit sought on appeal is denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




